Citation Nr: 1618188	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  05-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 11, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.  He also had periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) as a member of the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied the Veteran's claim for a TDIU.

The Veteran's appeal was previously before the Board in October 2009 and July 2011.  Most recently, in June 2013, the Board, inter alia, allowed a TDIU, effective March 1, 2012, and remanded the issue of a TDIU, prior to March 1, 2012, to the RO via the Appeals Management Center, in Washington, DC, for further development.  Thereafter, the RO issued an April 2015 supplemental statement of the case (SSOC), denying the remanded issue of TDIU.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

During the pendency of the appeal, the Veteran was awarded a 100 percent rating for his service-connected adenocarcinoma of the prostate, effective June 11, 2009, and special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(a), effective June 11, 2009 to March 1, 2012.  Because a total rating is in effect for a service-connected disorder and SMC has been granted at the housebound rate, the TDIU issue is moot from June 11, 2009 to March 1, 2012.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11, 229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Accordingly, the Board has recharacterized the issue as indicated on the title page.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

In the Board's prior June 2013 decision and remand, the RO was instructed to provide a VA examination and obtain an opinion to determine whether, prior to March 1, 2012, the Veteran's service-connected disabilities rendered him incapable of obtaining and maintaining substantially gainful employment versus employment that was just marginal in comparison.  However, this examination was not provided and such an opinion was not obtained.  In the April 2015 SSOC, the RO noted that it did not follow the Board's remand directives, stating that the Board's instructions were superseded by VA Fast Letter 13-13, which specifically instructs not to ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  While the Fast Letter does instruct not to ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities, it does state that if the facts of the case require VA to examine the veteran, the examiner should comment instead on the functional impairment caused solely by the service-connected disabilities.  See VA Fast Letter 13-13 (June 17, 2013).

In this regard, as previously mentioned, the Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib, supra.  However, medical examiners are still responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2015); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Here, the record currently contains insufficient information as to whether the Veteran was unemployable due to his service-connected disabilities prior to June 11, 2009.  Hence, the Board finds that an opinion should be obtained as to the impact of his service-connected disabilities on his functional impairment during the remaining period at issue. 

In addition, although it appears from the evidence of record that the Veteran was unemployed from at least January 2005, it is not as clear whether he was unemployed as early as October 2003, as claimed by the Veteran in his November 2003 Application for Compensation. Thus, clarification as to the Veteran's employment history during this period should be sought on remand.

Furthermore, although the Veteran's percentage ratings during the entire period prior to June 11, 2009 do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  See Bowling v. Principi, 15 Vet. App. 1, 9 (2001); 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  See Bowling, 15 Vet. App. at 10.  Therefore, upon remand, if the evidence reflects that the Veteran was unemployable due to service-connected disabilities during a period that he did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report his employment history and earnings for the entire period from November 3, 2003 through January 20, 2005.  All efforts to obtain such information must be included in the file.

2.  Obtain a VA opinion regarding the functional impairment caused by the Veteran's service-connected disabilities, prior to June 11, 2009, both individually and considered together.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non service-connected disabilities.

The entire claims file, including a copy of this remand, must be available to the examiner, and the examiner should confirm that such records were reviewed.  Specifically, the examiner should review and consider all relevant VA and private treatment records dated from 2003 to 2008, VA examination reports and opinions, SSA records, and Veteran's lay statements.

3.  Then, readjudicate the remaining claim in light of the additional evidence.  If deemed warranted, refer the claim to the Director of C&P for consideration of a TDIU on an extra-schedular basis under 38 C.F.R. §4.16(b).  If the benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


